Citation Nr: 0709099	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  02-14 807	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for arthritis of the 
low back.

2.  Entitlement to service connection for arthritis of the 
shoulders.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
RO that, in part, denied claims of entitlement to service 
connection for arthritis of the low back and arthritis of the 
shoulders.  These two issues were remanded by the Board in 
September 2004.  

The Board notes that, following a VA examination in November 
2004, the examiner diagnosed cervical spondylosis.  He opined 
that it was as likely as not that the diagnosed cervical 
condition originated in or was otherwise traceable to the 
veteran's military service.  Because there is no evidence in 
the record of a formal claim related to the cervical spine, 
the Board refers this issue to the RO.

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The veteran does not have arthritis of the low back.

2.  The veteran does not have arthritis of the shoulders.


CONCLUSIONS OF LAW

1.  The veteran does not have arthritis of the low back that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).

2.  The veteran does not have arthritis of the shoulders that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2002, May and October 2004, August 2005, and March 2006.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection for the claimed 
disabilities, what evidence and/or information was already in 
the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the veteran's behalf.  The RO specifically 
requested that the veteran either identify or submit any 
evidence or information he had pertaining to his claim.  The 
RO also provided a statement of the case (SOC) and two 
supplemental statements of the case (SSOCs) reporting the 
results of its reviews of each issue, and the text of the 
relevant portions of the VA regulations.  

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), these questions are not now before the Board.  
Consequently, a remand of the service connection question is 
not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA and private medical 
records, and secured examinations in furtherance of his 
claims.  The RO sought the veteran's Social Security 
Administration (SSA) records, but was told by SSA that no 
records were found, and that they were thought to have been 
destroyed.  VA has no duty to inform or assist that was 
unmet.

The veteran claims that he has low back and bilateral 
shoulder arthritis that is a result of lifting heavy loads 
onto trucks and driving trucks over rough terrain while in 
service.  He avers no specific injury, but contends that he 
attended sick call several times for pain relief medication.  
The veteran's SMRs are of record, and they show, in July 
1946, a single complaint of pain related to the left upper 
quadrant and left side of the back.  The treatment note 
indicates that the pain was relieved by administration of 
bicarbonate of soda.  

Of record are treatment notes from the Oakwood Hospital in 
Dearborn, Michigan.  They reveal that, in August 1999, a bone 
scan showed slight increased activity within the shoulders 
due to arthritic and degenerative disease, and slight 
increased activity within the sacrum that could possibly be 
due to old trauma or degenerative disease.  X-ray examination 
in July 2000 reported a mild compression deformity in the 
mid-thoracic spine, but did not report any finding of 
degenerative disease.  An x-ray examination in May 2001 
revealed a normal lumbosacral spine.  After complaining of 
left hip and left arm pain following a fall from a ladder in 
June 2004, x-ray examination revealed a normal left shoulder, 
and mild degenerative disc changes in the lumbosacral spine. 

The veteran was afforded a VA examination in November 2004.  
The examiner reported that diagnostic studies included x-
rays, and that those x-rays showed that both shoulders and 
the lumbosacral spine were essentially normal.  The examiner 
diagnosed normal lumbosacral spine and normal both shoulders, 
without any radiological evidence of arthritis at this time.  
Mild thoracic kyphosis with degenerative disc disease was 
diagnosed.  After review of the veteran's complete claims 
folder, he also concluded that there was no evidence of any 
currently diagnosed low back or shoulder arthritis.  

The examiner provided an addendum to his report in August 
2006, at the request of the RO.  After another review of the 
claims folder and review of recently obtained additional 
treatment records from Oakwood Hospital, he noted that his 
opinion remained the same as reported in his November 2004 
examination report.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Here, as determined by the VA examiner in his November 2004 
examination report, and reiterated in his August 2006 
addendum, the veteran's lumbosacral spine and both shoulders 
are without any radiological evidence of arthritis.  

The existence of a current disability is the foundation of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Here, the 
November 2004 VA examiner was unequivocal in his medical 
assessment that there is no medical evidence of arthritis of 
the low back or shoulders.  Thoracic kyphosis and disc 
disease were noted, but no arthritis, even in the thoracic 
spine.  In other words, there is no current medical evidence 
of the claimed disability-arthritis of the low back or 
shoulders.  (The veteran had spondylosis of the cervical 
spine, but that disability is not now before the Board.)  
Although a report of a 1999 bone scan indicated that there 
was activity shown on the scan due to what was thought to be 
arthritic and degenerative disease, multiple radiographic 
reports prepared thereafter have not confirmed that the 
veteran has arthritis in the joints in question.  Even the 
private June 2004 report of x-ray shows that the changes in 
the lumbar spine were consistent with degenerative disc 
disease; no arthritis was found in the low back.  An August 
2000 x-ray of the thoracic spine revealed no arthritis and a 
May 2001 x-ray of the lumbosacral spine revealed no 
arthritis.  Additionally, as already noted, the shoulders and 
lumbosacral spine were normal on x-ray in 2004, and the 
abnormalities noted in the thoracic spine were not attributed 
to arthritis.  The Board gives greater weight to these 
multiple x-ray reports that revealed no arthritis.  The 1999 
bone scan was of many joints and when computed tomography and 
x-rays were taken the following day, the lumbar spine changes 
that had been noted on the bone scan were found to be due to 
disc disease with no evidence of spondylosis.  Given the 
multiple x-ray reports prepared subsequent to the bone scan, 
of both the shoulders and the low back, the Board 
consequently finds that the x-ray reports and assessment made 
by the VA examiner in 2004 to be of greater reliability 
regarding the question of whether the veteran in fact now has 
arthritis in these joints.  The 2004 examiner specifically 
reviewed the file, and made an attempt to clinically 
correlate findings regarding the low back and shoulders with 
the claim of arthritis; he found no arthritis.  With no 
medical evidence of the claimed disability, the analysis 
ends, and service connection must be denied.  

The veteran contends that he has current low back and 
shoulder arthritis as a result of his military service.  
However, there is no evidence of record showing that the 
veteran has the specialized medical education, training, and 
experience necessary to render competent medical diagnosis or 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2006).  Consequently, the veteran's 
own assertions in this regard have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran does not have low back or shoulder arthritis that is 
etiologically related to his military service.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for arthritis of the low 
back is denied.

Entitlement to service connection for arthritis of the 
shoulders is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


